Case 1:19-cv-00191-N Document 100 Filed 08/27/20 Page 1 of 13         PageID #: 902




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

OVERSEAS HARDWOODS         )
COMPANY, INC.,             )
    Plaintiff,             )
                           )
v.                         ) CIVIL ACTION NO. 19-00191-N
                           )
HOGAN ARCHITECTURAL WOOD )
PRODUCTS, LLC, a/k/a HOGAN )
ARCHITECTURAL HARDWOODS )
LLC; M. DAVID HOGAN; BRENT )
UPSHAW; and BLAKE OGILVIE  )
     Defendants.           )



                                      ORDER

      This action is before the Court on the Motion for Summary Judgment under

Federal Rule of Civil Procedure 56, with separate memorandum and exhibits in

support (Doc. 91), filed by Defendants Blake Ogilvie (“Ogilvie”) and Brent Upshaw

(“Upshaw”). Plaintiff Overseas Hardwoods Company (“OHC”) has timely filed a

response (Doc. 97), supported by exhibits (Doc. 96), in opposition to the motion, and

Defendants have timely filed a reply (Doc. 98) to the response. The motion is now

under submission (see Doc. 93) and is ripe for disposition.

      With consent of the parties, the Court has designated the undersigned

Magistrate Judge to conduct all proceedings in this civil action, in accordance with

28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73, and S.D. Ala. GenLR 73. (See

Docs. 9, 12, 33, 34). Upon consideration, the Court finds that Ogilvie and Upshaw’s

Motion for Summary Judgment (Doc. 91) is due to be DENIED.
Case 1:19-cv-00191-N Document 100 Filed 08/27/20 Page 2 of 13              PageID #: 903




   I.       Applicable Legal Standards

        “A party may move for summary judgment, identifying each claim or defense-

-or the part of each claim or defense--on which summary judgment is sought. The

court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). “An issue of fact is ‘material’ if it might affect the outcome

of the suit under governing law and it is ‘genuine’ if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Ave. CLO Fund,

Ltd. v. Bank of Am., N.A., 723 F.3d 1287, 1294 (11th Cir. 2013) (quotations omitted).

“Summary judgment is only appropriate if a case is ‘so one-sided that one party must

prevail as a matter of law.’ ” Quigg v. Thomas Cty. Sch. Dist., 814 F.3d 1227, 1235

(11th Cir. 2016) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986))

(citation omitted). However, a “ ‘mere scintilla’ of evidence is insufficient; the non-

moving party must produce substantial evidence in order to defeat a motion for

summary judgment.” Garczynski v. Bradshaw, 573 F.3d 1158, 1165 (11th Cir. 2009)

(per curiam). In other words, “there must be enough of a showing that the jury could

reasonably find for that party … Where the record taken as a whole could not lead a

rational trier of fact to find for the non-moving party, there is no genuine issue for

trial.” Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997) (quotations

omitted).

        “[C]ourts are required to view the facts and draw reasonable inferences in the




                                            2
Case 1:19-cv-00191-N Document 100 Filed 08/27/20 Page 3 of 13           PageID #: 904




light most favorable to the party opposing the summary judgment motion.” Jackson

v. West, 787 F.3d 1345, 1352 (11th Cir. 2015) (quoting Scott v. Harris, 550 U.S. 372,

378 (2007) (alteration adopted) (quotations omitted)). See also Allen, 121 F.3d 642,

646 (11th Cir. 1997) (“The evidence of the non-movant is to be believed, and all

justifiable inferences are to be drawn in his favor.” (quotations omitted)). “The Court

‘must avoid weighing conflicting evidence or making credibility determinations.’ ”

Ave. CLO Fund, 723 F.3d at 1294 (quoting Stewart v. Booker T. Washington Ins., 232

F.3d 844, 848 (11th Cir. 2000)). However, “ ‘an inference based on speculation and

conjecture is not reasonable.’ ” Id. (quoting Blackstone v. Shook & Fletcher Insulation

Co., 764 F.2d 1480, 1482 (11th Cir. 1985)).

      “Where, as here, the non-moving party bears the burden of proof on an issue

at trial, the moving party, in order to prevail, must do one of two things: show that

the non-moving party has no evidence to support its case, or present ‘affirmative

evidence demonstrating that the nonmoving party will be unable to prove its case at

trial.’ ” Hammer v. Slater, 20 F.3d 1137, 1141 (11th Cir. 1994) (quoting United States

v. Four Parcels of Real Property, 941 F.2d 1428, 1437–38 (11th Cir. 1991) (en banc)).

“Once the movant adequately supports its motion, the burden shifts to the nonmoving

party to show that specific facts exist that raise a genuine issue for trial.” Dietz v.

Smithkline Beecham Corp., 598 F.3d 812, 815 (11th Cir. 2010). “For issues on which

the non-moving party will bear the burden of proof at trial, the non-moving party

must either point to evidence in the record or present additional evidence ‘sufficient

to withstand a directed verdict motion at trial based on the alleged evidentiary




                                          3
Case 1:19-cv-00191-N Document 100 Filed 08/27/20 Page 4 of 13           PageID #: 905




deficiency.’ ” Hammer, 20 F.3d at 1141 (quoting Fitzpatrick v. City of Atlanta, 2 F.3d

1112, 1116 (11th Cir. 1993)).

      “A party asserting that a fact cannot be or is genuinely disputed must support

the assertion by: (A) citing to particular parts of materials in the record, including

depositions, documents, electronically stored information, affidavits or declarations,

stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials; or (B) showing that the materials cited do

not establish the absence or presence of a genuine dispute, or that an adverse party

cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). “The

nonmoving party may avail itself of all facts and justifiable inferences in the record

taken as a whole.” Allen, 121 F.3d at 646 (quotation omitted). “If reasonable minds

could differ on the inferences arising from undisputed facts, then a court should deny

summary judgment.”        Id. (quotation omitted).      “Conclusory allegations and

speculation are insufficient to create a genuine issue of material fact.” Valderrama

v. Rousseau, 780 F.3d 1108, 1112 (11th Cir. 2015) (citing Cordoba v. Dillard's Inc.,

419 F.3d 1169, 1181 (11th Cir. 2005) (“Speculation does not create a genuine issue of

fact; instead, it creates a false issue, the demolition of which is a primary goal of

summary judgment.”)).

      Importantly, “ ‘[t]here is no burden upon the district court to distill every

potential argument that could be made based on the materials before it on summary

judgment. Rather, the onus is upon the parties to formulate arguments; grounds

alleged in the complaint but not relied upon in summary judgment are deemed




                                          4
Case 1:19-cv-00191-N Document 100 Filed 08/27/20 Page 5 of 13           PageID #: 906




abandoned.’ ” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239 (11th Cir. 2012) (per

curiam) (quoting Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir.

1995) (en banc)). Relatedly, while “it may consider other materials in the record[,]”

the “court need consider only the cited materials…”          Fed. R. Civ. P. 56(c)(3)

(emphasis added).



    II.      Background

          The present motion seeks summary judgment on the fraud claims asserted

against Ogilvie and Upshaw in Count III of the Second Amended Complaint (Doc.

19), the operative complaint in this action. Count III alleges that OHC, to its

detriment, relied on misrepresentations made by Ogilvie and Upshaw in continuing

to extend a line of credit that ultimately went unpaid. (Id., PageID.120).

          OHC is a manufacturer and importer of exotic and fine hardwoods, based in

Mobile, Alabama, which often sells its products on credit. In April 2015, OHC began

extending credit to Hogan Architectural Wood Products, LLC, a/k/a Hogan

Architectural Hardwoods (“Hogan Architectural”). In October 2017, M. David Hogan

(“David Hogan”), one of Hogan Architectural’s owners, 1 approached Luckett

Robinson, OHC’s Vice President of Finance and General Counsel, and its chief credit

decision maker, about OHC acquiring Hogan Architectural, but was told by Robinson

that Hogan Architectural needed “equity and management help.” (Doc. 96-4,



1 Hogan Architectural and David Hogan were also defendants to this action, but OHC
later voluntarily dismissed its claims against them. (See Docs. 84, 87). Only the Count
III fraud claims against Ogilvie and Upshaw remain pending.


                                           5
Case 1:19-cv-00191-N Document 100 Filed 08/27/20 Page 6 of 13         PageID #: 907




PageID.789).

      In Spring 2018, OHC acquired the assets of a Texas-based lumber importer

and distributor, Sitco, a large portion of which David Hogan expressed interest in

buying. On May 16, 2018, David Hogan emailed Robinson to report that Hogan

Architectural “took on two equity partners we [sic] in the past 30 days who help us

with E-Commerce and general accounting and collections.” (Doc. 96-6, PageID.805).

Robinson requested an opportunity to meet these new “equity partners” – Ogilvie and

Upshaw – before OHC would expand credit further, and an introductory meeting was

held June 27, 2018, in Stockton, Alabama. The meeting began with a tour of OHC’s

plant and continued over lunch at the Stagecoach Café. It was at the lunch portion of

the meeting that Ogilvie and Upshaw allegedly misrepresented to Robinson the

extent of their investment in Hogan Architectural.

      Per Robinson’s deposition testimony, he “spent a lot of the lunch talking about

[Ogilvie and Upshaw’s] roles.” (Doc. 96-1, PageID.756). Ogilvie and Upshaw told him

that they owned “multiple businesses” in Louisiana, that Upshaw “would be

managing all of the books of” Hogan Architectural, and that Ogilvie’s “focus would be

operations and ecommerce and website-type stuff.” (Id., PageID.753). It was

represented that they had contributed a moulder, a rip saw, and conveyorization,

representing “$50,000 of equipment,” to the business. (Id., PageID.756, 758). David

Hogan also told Robinson, “and they agreed,” that Ogilvie and Upshaw each had a

10% ownership stake in Hogan Architectural (Id., PageID.755-756). Near the end of

the lunch, Robinson asked each man “point-blank” “how much cash did [he] put into




                                          6
Case 1:19-cv-00191-N Document 100 Filed 08/27/20 Page 7 of 13           PageID #: 908




the business.” (Id., PageID.756-757). “[W]ithout blinking an eye,” Ogilvie and

Upshaw each answered that he had invested $125,000. (Id., PageID.757).2

      Asserting that “Ogilvie and Upshaw constituted the answers to both the

capitalization and management concerns that Luckett Robinson had relayed to David

Hogan back in October 2017[,] (Doc. 97, PageID.860), OHC claims that it “[r]el[ied]

on [their] representations of the $250,000 cash injection, $50,000 equipment

investment, and ownership acquisition” in making the decision to extend additional

credit to Hogan Architectural totaling $276,215.28, before Robinson ultimately cut

off the credit line in September 2018. (Doc. 97, PageID.860).

      In affidavits, Ogilve and Upshaw admit that they never invested $250,000 in

cash in Hogan Architectural, as “[a]ny direct infusion of cash … would have been too

risky and perilous to pursue due to [its] financial condition…” (Doc. 91-2, PageID.560;

Doc. 91-3, PageID.562).3 Instead, on August 1, 2018 – a month and a half after the

lunch meeting where the subject misrepresentations were made – they loaned Hogan

Architectural a total of $230,000 through a limited liability company they formed

with David Hogan Louisiana Lumber & Timber, LLC. (Doc. 91-2, PageID.560; Doc.

91-3, PageID.562; Doc. 96-7). They also did not have any ownership interest in Hogan



2While OHC’s brief also cites to a purported million-dollar line of credit Hogan
Architectural purportedly had access to as an additional material misrepresentation,
OHC also admits that this misrepresentation was made by David Hogan.

3The undersigned acknowledges that Ogilvie and Upshaw also dispute that they “told
Luckett Robinson … or any other person” that they would put $125,000 each into
Hogan Architectural. (Doc. 91-2, PageID.560; Doc. 91-3, PageID.562). However, on
summary judgment, the Court must accept non-movant OHC’s evidence to the
contrary.


                                          7
Case 1:19-cv-00191-N Document 100 Filed 08/27/20 Page 8 of 13           PageID #: 909




Architectural, had only contributed $40,000 to the separate LLC, and had only

purchased a used moulder for $5,000. (See Doc. 96-5, PageID.795-796; Doc. 96-7,

PageID.806; Doc. 96-8, PageID.810).

       Hogan Architectural was closed in December 2018 and its assets liquidated,

with no payments made to OHC.



    III.   Analysis

       Under Alabama law, “ ‘ “[f]raud” is defined as (1) a false representation (2) of

a material existing fact (3) relied upon by the plaintiff (4) who was damaged as a

proximate result of misrepresentation.’ ” Deng v. Scroggins, 169 So. 3d 1015, 1024

(Ala. 2014) (alteration added) (quoting Coastal Concrete Co. v. Patterson, 503 So. 2d

824, 826 (Ala. 1987)).4 “To recover in a fraud action filed after March 14, 1997, a

plaintiff must prove that he or she reasonably relied on the defendant’s alleged

misrepresentation.” Alfa Life Ins. Corp. v. Green, 881 So. 2d 987, 991 (Ala. 2003) (per

curiam) (citing Foremost Ins. Co. v. Parham, 693 So. 2d 409 (Ala. 1997)). This

“reasonable reliance” standard “was well-stated in Torres v. State Farm Fire &

Casualty Co., 438 So. 2d 757, 758–59 (Ala. 1983)[,]” id. at 991-92,5 which held in



4The parties agree that the claims and causes of action at issue in this motion are
governed by Alabama substantive law. See Bahamas Sales Assoc., LLC v. Byers, 701
F.3d 1335, 1342 (11th Cir. 2012) (“If the parties litigate the case under the
assumption that a certain law applies, we will assume that that law applies.”).

5See also Allstate Ins. Co. v. Eskridge, 823 So. 2d 1254, 1264 (Ala. 2001), as modified
on denial of reh'g (Dec. 14, 2001) (“Subsequent to Foremost, this Court has frequently
applied the standard of reasonable reliance discussed in Torres to determine whether
a claimant's reliance in a case alleging fraud was reasonable.”).


                                           8
Case 1:19-cv-00191-N Document 100 Filed 08/27/20 Page 9 of 13              PageID #: 910




relevant part:

         Because it is the policy of courts not only to discourage fraud but also to
         discourage negligence and inattention to one’s own interests, the right
         of reliance comes with a concomitant duty on the part of the plaintiffs to
         exercise some measure of precaution to safeguard their interests. In
         order to recover for misrepresentation, the plaintiffs’ reliance must,
         therefore, have been reasonable under the circumstances. If the
         circumstances are such that a reasonably prudent person who exercised
         ordinary care would have discovered the true facts, the plaintiffs should
         not recover.

         If the purchaser blindly trusts, where he should not, and closes his eyes
         where ordinary diligence requires him to see, he is willingly deceived,
         and the maxim applies, “volunti non fit injuria”.

Torres, 438 So. 2d at 758–59 (citation and quotation omitted). Thus, “the reasonable-

reliance standard imposes … on a plaintiff a ‘general duty ... to read the documents

received in connection with a particular transaction,’ Foremost, 693 So. 2d at 421,

together with a duty to inquire and investigate.” AmerUs Life Ins. Co. v. Smith, 5 So.

3d 1200, 1208 (Ala. 2008). “ ‘Fraud is deemed to have been discovered when the person

either actually discovered, or when the person ought to or should have discovered,

facts which would provoke inquiry by a person of ordinary prudence, and, by simple

investigation of the facts, the fraud would have been discovered.’ ” Id. (quoting

Gonzales v. U–J Chevrolet Co., 451 So. 2d 244, 247 (Ala. 1984)). “The ‘reasonable

reliance’ standard … will allow the factfinder [to] determin[e] the issue of reliance

based on all of the circumstances surrounding a transaction, including the mental

capacity, educational background, relative sophistication, and bargaining power of

the parties.” Foremost, 693 So. 2d at 421.6



6   Contrary to Ogilvie and Upshaw’s assertions, a claim of fraud does not require that


                                             9
Case 1:19-cv-00191-N Document 100 Filed 08/27/20 Page 10 of 13          PageID #: 911




      Ogilvie and Upshaw argue that they are entitled to summary judgment on

OHC’s fraud claims because OHC cannot show that it “reasonably relied” on their

alleged   misrepresentations.   They   cite to evidence indicating       that   Hogan

Architectural “was never a model customer” that frequently was late in its payments.

(Doc. 91-1, PageID.551). However, OHC points to testimony by Robinson stating that

Hogan Architectural, while “not always timely, … always paid everything”

eventually, and that it was common for customers not to timely pay their bills to

OHC. (Doc. 96-1, PageID.760).7 And even if Hogan Architectural was not a model

customer, a reasonable trier of fact could still find that OHC reasonably relied on

Ogilvie and Upshaw’s alleged representations to Robinson that they had made

substantial capital contributions to, and had ownership interests in, Hogan

Architectural, to determine that things were looking better for Hogan Architectural

and that extending further credit to that business would be less of a risk –

particularly given that they would have remedied concerns which Robinson himself

had expressed to David Hogan previously.




a defendant have known his statements to be false, or that a plaintiff intended to act
on the statements. See Davis v. Sterne, Agee & Leach, Inc., 965 So. 2d 1076, 1091
(Ala. 2007) (“[A] false representation, even if made innocently or by mistake, operates
as a legal fraud if it is a material fact that is acted upon with belief in its truth.
Moreover, an innocent misrepresentation is as much a legal fraud as an intended
misrepresentation and the good faith of a party in making what proves to be a
material misrepresentation is immaterial as to the question whether there was an
actionable fraud if the other party acted on the misrepresentation to his detriment.”
(citations and quotation omitted)).
7 Similarly, Joey Skinner, OHC’s salesman, stated that while David Hogan “was slow
on some things,” he “was perfectly comfortable with” OHC’s business dealings with
Hogan Architectural. (Doc. 96-2, PageID.779-80).


                                          10
Case 1:19-cv-00191-N Document 100 Filed 08/27/20 Page 11 of 13          PageID #: 912




      Ogilvie and Upshaw also argue that the $230,000 in loans made to Hogan

Architectural essentially fulfilled the representations they made to Robinson at the

lunch meeting, and that they should not be faulted for Robinson misunderstanding

what they actually intended to do. However, this asks the Court to view the evidence

in a light more favorable to Ogilvie and Upshaw, rather than in the light most

favorable to non-movant OHC, as the Court must when deciding a motion for

summary judgment. Robinson’s deposition testimony is clear that Ogilvie and

Upshaw agreed with David Hogan that they each had a 10% ownership stake in

Hogan Architectural, and represented that they had made substantial contributions

of equipment to the business. Moreover, when Robinson asked them “point-blank”

“how much cash did [they] put into the business,” each answered $125,000. A

reasonable trier of fact could find that Robinson reasonably interpreted Ogilvie and

Upshaw’s statements as representing they were direct investors in Hogan

Architectural, rather than mere creditors. Ogilvie and Upshaw’s own affidavits show

they understand there to be a material difference between the two arrangements,

expressing their belief that “[a]ny direct infusion of cash into [Hogan Architectural]

would have been too risky and perilous to pursue due to [Hogan Architectural’s]

financial condition…” (Doc. 91-2, PageID.560; Doc. 91-3, PageID.562). Moreover,

Robinson’s October 2017 email to David Hogan had already expressed concerns about

Hogan Architectural’s lack of “equity and management help[,]” (Doc. 96-4,

PageID.789), and Robison testified that Ogilvie and Upshaw’s purported capital

investment “was important because it really changed the capabilities of the company




                                         11
Case 1:19-cv-00191-N Document 100 Filed 08/27/20 Page 12 of 13          PageID #: 913




and what they could charge for value-added service[,]” which Robinson believed

Hogan Architectural “did not have the ability to provide” when he visited it in 2017.

(Doc. 96-1, PageID.756). By representing to Robinson that they had directly invested

substantial capital with Hogan Architectural – as Robinson testifies, and as the Court

must accept as true on summary judgment – Ogilvie and Upshaw therefore made

Hogan Architectural seem to be in less “risky and perilous” a financial situation that

it actually was.

          Finally, Ogilvie and Upshaw argue that Robinson should have done more than

simply accept their assertions at the lunch meeting, either by asking for

documentation to substantiate their claims, or by asking Ogilvie and Upshaw to

guarantee Hogan Architectural’s debt. However, they cite no caselaw suggesting that

“reasonable reliance” would require such actions as a matter of law, and the

undersigned finds that OHC has presented sufficient evidence in opposition to the

motion for summary judgment to submit that issue to a trial. See McIver v. Bondy's

Ford, Inc., 963 So. 2d 136, 142–43 (Ala. Civ. App. 2007) (“Whether a plaintiff has

reasonably relied on a defendant's misrepresentation is usually a question of fact.”).8



    IV.      Conclusion


8 Ogilvie and Upshaw’s invocation of Alabama’s Statute of Frauds is a red herring.
There is no indication that Robinson asked them to become guarantors of Hogan
Architectural’s debt at the lunch meeting, nor is OHC now claiming that Ogilvie and
Upshaw should be considered guarantors. Rather, OHC is asserting that Ogilvie and
Upshaw’s alleged misrepresentations fraudulently induced OHC to extend further
credit to Hogan Architectural. This is therefore not a situation where “the proof of a
promise or contract, void under the statute of frauds, is essential to maintain the
action…” Bruce v. Cole, 854 So. 2d 47, 58 (Ala. 2003) (quotation omitted).


                                          12
Case 1:19-cv-00191-N Document 100 Filed 08/27/20 Page 13 of 13         PageID #: 914




      In accordance with the foregoing analysis, it is ORDERED that Ogilvie and

Upshaw’s Motion for Summary Judgment (Doc. 91) is DENIED.9

      DONE and ORDERED this 27th day of August 2020.

                                       /s/ Katherine P. Nelson
                                       KATHERINE P. NELSON
                                       UNITED STATES MAGISTRATE JUDGE




9This matter remains set for a final pretrial conference before the undersigned on
September 16, 2020 at 10:00 a.m. (Doc. 88)


                                         13
